bk WwW bw

Oo CO ~TI HR Aa

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:15-cv-00256-RSL Document 67 Filed 03/10/20 Page 1 of 4

The Honorable Robert S. Lasnik-
Referred to The Honorable Brian A. Tsuchida

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

BRANDON LEE STANLEY,
No. 15-cv-256-RSL-BAT
Plaintiff,
STIPULATION AN

V. ORDER FOR EXTENSION OF
DEADLINES FOR DISCLOSURE OF
UNITED STATES OF AMERICA, et al., EXPERT TESTIMONY AND

Defendants. DISCOVERY

 

Noting Date: March 10, 2020

 

Plaintiff Brandon Lee Stanley and Defendant United States of America file this joint
stipulation for the Court to enter an order extending the discovery cutoff and the deadline for
disclosure of expert witnesses.

On September 4, 2018, the Court stayed the case the case pending Plaintiff's release from
federal custody. Dkt. No. 61. On November 19, 2019, the Court lifted the stay and issued an
amended case scheduling order, setting the deadline to exchange expert witness reports for
March 18, 2020, and the discovery cut off for May 17, 2020. Dkt. Nos. 62 & 63. Upon Plaintiff's
release from federal custody, he was detained at the Regional Justice Center in Kent, Washington
for attempting to elude a police vehicle, a case originally filed on October 4, 2018. See Docket,
State v. Stanley, Case No. 18-1-05649-3. The notice of arraignment was issued on November 25,

2019. Id., No. 6. Plaintiff is currently in the custody of King County.

STIPULATION ANDfPROPOSED} ORDER FOR EXTENSION OF Foster GARVEY PC
DEADLINES FOR DISCLOSURE OF EXPERT TESTIMONY AND 1111 Temp AVENUE, Surre 3000
DISCOVERY - 1 SEATTLE, WASHINGTON 98101-3299

PHONE (206) 447-4400 Fax (206) 447-9700

FG:53691402.1

 
So CO SY OA Rm BR WH ww =

Ye NY BY NY NB NY DR ee ee Ye ee ee eg
nan WA FY YF KF SF OD mem IW DOHA BRB wD NH BS

Case 2:15-cv-00256-RSL Document 67 Filed 03/10/20 Page 2 of 4

Because of Plaintiff's continued incarceration, the parties have been hindered in their

ability to conduct discovery, most notably expert discovery. The parties stipulate to a short

extension of the discovery and expert disclosure deadlines as follows:

 

 

 

 

 

Current Date Proposed Date
Expert Disclosure March 18, 2020 April 20, 2020
Discovery May 17, 2020 June 16, 2020

 

 

 

Good cause exists for a short extension of these two deadlines because Plaintiff's

continued incarceration has hindered discovery in this matter and has prevented the parties from

adequately engaging in expert discovery. A short extension of the discovery deadline will allow

the issuance of rebuttal reports and corresponding discovery related to any such report. No other

deadline will be affected.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

DATED this 10th day of March, 2020.

s/ Christopher A. Rogers

Benjamin J. Hodges, WSBA #49301
Christopher A. Rogers, WSBA #49634
FOSTER GARVEY PC

1111 Third Avenue, Suite 3000
Seattle, Washington 98101-3292
Telephone: (206) 447-4400
Facsimile: (206) 447-9700

Email: ben.hodges@foster.com
Email: christopher.rogers@foster.com
Attorneys for Mr. Stanley

DATED this 10th day of March, 2020.

BRIAN T. MORAN
United States Attorney

S/ Whitney Passmore

Whitney Passmore, FL # 91922
Assistant United States Attorney
United States Attorney’s Office

700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
Phone: 206-553-7970

Fax: 206-553-4067

Email: whitney.passmore@usdoj.gov
Attorneys for Defendants

STIPULATION AND-+-PROPOSER] ORDER FOR EXTENSION OF FosTER GARVEY PC
DEADLINES FOR DISCLOSURE OF EXPERT TESTIMONY AND 1411 THRD AveNvE, SUITE 3000
DISCOVERY - 2 SEATTLE, WASHINGTON 98101-3299

FG:53691402.1

PHONE (206) 447-4400 Fax (206) 447-9700

 

 
So © SI DH A BP WO HB Ke

NY NH KB NY RN De RB ey a a ea ea a dQ
a VU FF YW YF KF SG 0 Oe a DA HW BRB WH BH BS

 

 

Case 2:15-cv-00256-RSL Document 67 Filed 03/10/20 Page 3 of 4

ORDER
PURSUANT TO THE ABOVE STIPULATION, IT IS SO ORDERED; the deadline for
disclosure of expert testimony under FRCP 26(a)(2) is hereby extended to April 20, 2020 and the

discovery deadline is hereby extended to June 16, 2020. No other deadlines are modified.

rr
Dated this la day of March, 2020.

WAS (anh

The Honorable Robert S. Lasnik
United States District Court Judge

Stipulated and Presented By:

s/ Christopher A. Rogers
Benjamin J. Hodges, WSBA #49301

Christopher A. Rogers, WSBA #49634
FOSTER GARVEY PC

1111 Third Avenue, Suite 3000
Seattle, Washington 98101-3292
Telephone: (206) 447-4400

Facsimile: (206) 447-9700

Email: ben.hodges@foster.com

Email: christopher.rogers@foster.com
Attorneys for Mr. Stanley

s/ Whitney Passmore
Whitney Passmore, FL # 91922

Assistant United States Attorney
United States Attorney’s Office

700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
Phone: 206-553-7970

Fax: 206-553-4067

Email: whitney.passmore@usdoj.gov
Attorneys for Defendants

STIPULATION AND PROPOSED] ORDER FOR EXTENSION OF FOSTER GARVEY PC
DEADLINES FOR DISCLOSURE OF EXPERT TESTIMONY AND 111.1 Tap AVENUE, SUTTE 3000
DISCOVERY - 3 SEATTLE, WASHINGTON 98101-3299

PHONE (206) 447-4400 Fax (206) 447-9700

FG:53691402.1

 
